Exhibit 10.17

 

APPENDIX –J

COMPREHENSIVE RELEASE AGREEMENT

 

This agreement (this “Agreement”) is entered into by and among Procept, Inc.
(formerly Pacific Pharmaceuticals, Inc.) (“Procept”), AOI Pharmaceuticals, Inc.
(a subsidiary of Access Oncology, Inc.) (“AOIP”), and the United States Public
Health Services (“PHS”), and both the Penn State Research Foundation
(“Foundation”), the University of Chicago (“UC”) (Procept, AOIP and PHS,
Foundation and UC collectively, the “Parties”).

 

WHEREAS, the Foundation, UC and PHS are owners of certain patent rights
associated with O6-Benzylguanine and/or its derivatives;

 

WHEREAS, UC under an agreement with its affiliated corporation, ARCH Development
Corporation has the right to license the Licensed Patents and other intellectual
property owned by ARCH;

 

WHEREAS, Foundation executed the following Interinstitutional Agreements (IIA)
with PHS: L-094-91/0, executed May 20, 1997 (attached as Exhibit A); and with UC
(L-086-02/0) executed (May 16, 1997) (attached as Exhibit B) whereby UC and the
Foundation received full power and authority to enter into a license agreement
with Procept on or about February 6, 1998 (such license agreement, the “License
Agreement” attached as     Exhibit C), pursuant to which Procept received an
exclusive worldwide license to certain Patent Rights (as defined therein);

 

WHEREAS, Procept has sub-licensed certain of its interests, rights and
obligations under the License Agreement to AOIP pursuant to a sublicense
agreement entered into by and between Procept and AOIP on or about October 13,
2000 (such sublicense agreement, the “Sublicense Agreement” attached as Appendix
D);

 

WHEREAS, UC, Foundation and the PHS have agreed to enter into the following
Interinstitutional Agreements (“Interinstitutional Agreements”): L-086-02/0,
executed January 30, 2002; and L-067-02/0, executed January 29, 2002, copies of
which are attached hereto as Exhibits E and F and pursuant to which PHS has
exclusive licensing rights associated with the Patent Rights;

 

WHEREAS, Procept and PHS have executed a revised license agreement dated
February 28, 2002,        L-068-02/0 (“Revised License Agreement”), to which
this Release agreement (“Comprehensive Release Agreement”) is attached as
Appendix J, and replaces the existing Release Agreement, now attached to Revised
License Agreement as Appendix I.  Said Revised License Agreement (L-068-02/0,
executed February 28, 2002), its Amendment (L-068-02/1, “Amendment”), and the
Comprehensive Release Agreement shall supercede and terminate the terms and
conditions of the License Agreement;

 

WHEREAS, the Parties acknowledge that they will each derive substantial benefit
from the Revised License Agreement, the Sublicense Agreement and AOIP’s
development efforts thereunder;

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties agree as
follows:

 

1.             PHS, the Foundation and UC hereby irrevocably and absolutely
release and forever discharge both Procept and AOIP, as well as their
affiliates, and their respective successors, predecessors, assigns,
beneficiaries, executors, trustees, administrators, subrogees, agents,
representatives, employees, officers, directors, shareholders, partners, parent
corporations, subsidiaries and affiliates (collectively, “Released Parties”), of
and from any and all claims, demands, obligations, debts, actions, and causes of
action of every nature, character, and description, known or unknown, pursuant
to, arising out of, or related to the License Agreement, which PHS now owns or
holds, or has at any time heretofore owned or held, or may at any time own or
hold against the Released Parties, arising prior to and including the date of
this Agreement.

 

--------------------------------------------------------------------------------


 

2.             In the event the Revised License Agreement is terminated owing to
a breach by Procept (as determined by a court of competent jurisdiction or
specific reference in a settlement of litigation) and AOIP is in good standing
under the Sublicense Agreement, PHS, or Foundation and UC (in the event that the
Interinstitutional Agreements have also been terminated,)  will grant a license
directly to AOIP on substantially similar terms and conditions as those
contained in the Revised License Agreement and its Amendment (such newly granted
license, the “New AOIP License”).  It is understood and agreed that unless and
until such New AOIP License is executed, AOIP shall maintain its exclusive
sublicense to the Patent Rights (as defined in Appendix A of Revised License
Agreement, L-068-02/0) for up to ninety (90) days in accordance with the
Sublicense Agreement, and thereafter in accordance with the material terms and
conditions of the Revised License Agreement.  It is further understood and
agreed that the Sublicense Agreement shall terminate upon execution of the New
AOIP License.  It is further understood and agreed to by PHS, Foundation, UC,
and AOIP that the royalty consideration to be paid to PHS, or to Foundation and
UC in the event the Interinstitutional Agreements have also been terminated,
under the terms and conditions of the New AOIP License shall be the same as
those terms contained in Appendix C of the Revised License Agreement.

 

3.             In the event the Interinstitutional Agreements between PHS and
the Foundation and PHS and UC are determined by a court of competent
jurisdiction to be breached by PHS and as a result, are terminated, and Procept
is in good standing under the Revised License Agreement, the Amendment, and the
Comprehensive Release Agreement, the Foundation will grant a license directly to
Procept on the same terms and conditions as those contained in the Revised
License Agreement and its Amendment (such newly granted license, the “New
Procept License”).  It is understood and agreed that in that event, unless and
until such New Procept License is executed, Procept shall maintain its exclusive
license to the Patent Rights in accordance with the Revised License Agreement. 
Regardless of whether the New Procept License is executed, the Sublicense
Agreement, and its Amendment, shall remain in full force and effect.

 

4.             The construction, validity, performance, and effect of this
Agreement shall be governed by Federal law as applied by the Federal courts in
the District of Columbia.

 

 5.            This Agreement may be signed in one or more counterparts, each of
which is to be considered an original, and taken together as one and the same
document.

 

[the rest of this page is intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties acknowledge by the signatures below of their
authorized representatives that they have read this Comprehensive Release
Agreement and understand and agree to be bound by its terms and conditions.

 

For PHS:

 

 

 

 

 

/s/ Jack Spiegel

 

5/13/2002

 

Jack Spiegel, Ph.D.

Date

Director, Division of Technology Development and Transfer

 

Office of Technology Transfer

 

National Institutes of Health

 

 

 

 

 

Mailing Address for Notices:

 

 

 

Office of Technology Transfer

 

National Institutes of Health

 

6011 Executive Boulevard, Suite 325

 

Rockville, Maryland  20852-3804  U.S.A.

 

 

 

PROCEPT, INC.

 

 

AOI PHARMACEUTICALS, INC.

 

 

 

 

369 Lexington Avenue

An Access Oncology Company

10th Floor

750 Lexington Avenue

New York, NY 10017

26th Floor

 

New York, NY 10022

 

 

 

 

By: 

/s/ Salvatore A. Bucci

 

By:

/s/ I. Craig Henderson

 

 

 

Name:

Salvatore A. Bucci

 

Name:

 I. Craig Henderson

 

 

 

Title:

President and CEO

 

Title:

President & CEO

 

 

 

Date:

5/17/02

 

Date:

5/21/02

 

 

 

 

 

 

 

THE PENN STATE RESEARCH FOUNDATION

UNIVERSITY OF CHICAGO

 

 

113 Technology Center

5640 South Ellis Avenue

University Park, PA 16802

Suite 405, Chicago Illinois 60637

 

 

 

 

 

 

 

 

By:

/s/ David E. Branigan

 

By:

/s/ Alan Thomas

 

 

 

 

 

 

 

Name:

David E. Branigan

 

Name:

Alan Thomas

 

 

 

 

 

 

 

Title:

Treasurer

 

Title:

Director, Technology Commercialization

 

 

 

 

 

 

 

Date:

May 24, 2002

 

Date:

5/29/02

 

 

3

--------------------------------------------------------------------------------